DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 and 13-20 of U.S. Patent No. 11,115,369 B1 (hereafter referred to as “the patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are anticipated by the claims of the patent.

Instant Application
The Patent
Claim 1
Claim 3 (and its parent claim 1)

A system for transmitting geographic mass messaging requests, the system comprising: a memory; a transceiver; and an electronic processor communicatively coupled to the memory and the transceiver, and configured to receive a geographic mass messaging request via the transceiver, the geographic mass messaging request including a message, a geographic reference, and a requesting agency identifier, and having at least one request characteristic; assign a priority to the geographic mass messaging request based on an electronically stored alerting authority policy and at least one selected from the group consisting of the requesting agency identifier, the geographic reference, and the at least one request characteristic;
[…]
responsive to determining that the priority does not meet the priority threshold, (Claim 1)

responsive to determining that the priority does not meet the priority threshold, determine the request modification proposal for the at least one request characteristic based on at least one selected from the group consisting of the alerting authority policy and a current state of the mass notification system (Claim 3)
transmit the request modification proposal via the transceiver to the requesting agency.
transmit one of a request denied message and a request modification proposal via the transceiver to the requesting agency (Claim 1)


As to claim 2, the claim corresponds to claim 2 of the patent.

As to claim 3, the claim corresponds to claim 4 of the patent.

As to claim 4, the claim corresponds to claim 5 of the patent.

As to claim 5, the claim corresponds to claim 6 of the patent.

As to claim 6, the claim corresponds to claim 7 of the patent.

As to claim 7, the claim corresponds to claim 8 of the patent.

As to claim 8, the claim corresponds to claim 9 of the patent.

As to claim 9, the claim corresponds to claim 10 of the patent.

As to claim 10, the claim corresponds to claim 15 (and its parent claim 11) according to a mapping similar to that of claim 1 above.

As to claim 11, the claim corresponds to claim 13 of the patent.

As to claim 12, the claim corresponds to claim 16 of the patent.

As to claim 13, the claim corresponds to claim 17 of the patent.

As to claim 14, the claim corresponds to claim 18 of the patent.

As to claim 15, the claim corresponds to claim 14 of the patent.

As to claim 16, the claim corresponds to claim 19 of the patent.

As to claim 17, the claim corresponds to claim 20 of the patent.

As to claim 18, the claim corresponds to claim 10 of the patent.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kennedy, United States Patent No. 9,107,135 B1 discloses “certain public safety agencies, such as police departments and fire departments, seek to deliver mass messages to citizenry at risk during emergency situations” (Abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Whipple whose telephone number is 571-270-1244. The examiner can normally be reached Mon-Fri: 9:00 AM to 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571-270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-

/Brian Whipple/
Primary Examiner
Art Unit 2454
2/4/2022